PER CURIAM.
This litigation has for various reasons progressed very slowly. It is important that it should be brought to an end promptly. We shall, therefore, not require the final decision to await an opinion which, if written, would, for the guidance of the public, neither lay down new principles of law nor clarify old ones. This last phase of the controversy as it affects the mortgagors and mortgagee is strietly inter sese.
Finding the assignments of error insubstantial, the judgment here on appeal is affirmed with the inhibition (expressly made a condition of affirmance under the- facts of the ease) that neither the plaintiff mortgagee, nor his heirs, executors, administrators, or assigns shall sue for and' obtain against the mortgagors and terre tenant, their heirs, executors, or administrators, a deficiency judgment, or a similar judgment or decree under any other name or procedure for any deficit or part of the debts which the mortgages weré given to secure and not realized from the sale of the mortgaged properties.'